Citation Nr: 9923549	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1997 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation in excess 
of 10 percent for the veteran's service-connected PTSD.  
While the appeal was pending, the RO, in a June 1998 rating 
decision, increased the evaluation to 30 percent disabling, 
effective July 7, 1997.

The Board notes that the veteran has raised the issue of 
entitlement to total rating based on individual 
unemployability due to service-connected disability in his 
substantive appeal of July 1998.  This matter is referred to 
the RO for further development.


FINDINGS OF FACT

The veteran's service-connected PTSD is currently manifested 
by complaints of recurrent intrusive and distressing 
recollections of Vietnam, distressing dreams, flashbacks, 
psychological distress, efforts to avoid reminders of 
Vietnam, marked diminished interest or participation in 
significant activities, feelings of detachment, insomnia, 
poor concentration, anger without delayed onset with reduced 
reliability and productivity due to these symptoms and with a 
Global Assessment of Functioning (GAF) on recent examinations 
between 55 and 70.  



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130 Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Review of the service medical records reflects no references 
to complaints, treatment, or manifestations of an acquired 
psychiatric disorder, to include PTSD.

In November 1981, the veteran was hospitalized at a VA 
medical facility with a history of depression and suicidal 
ideation.  He had been noted to have been abusing heroin and 
alcohol for quite some time and spending a great deal of 
money on these habits and neglecting his family.  He 
indicated that he was plotting a way to kill himself as a 
means of providing insurance money for his family.  A history 
of having worked for seven years as a dispatcher clerk at the 
post office was given.  Mental status examination at the time 
revealed no evidence of a thinking disorder, hallucinations 
or delusions.  The diagnoses were dysthymic reaction and 
alcohol abuse.    

In June 1982, the veteran was again hospitalized at a VA 
facility for symptoms that included irritability, 
restlessness, sleep disturbance, hypervigilance, depressed/ 
angry and obsessive thoughts.  The diagnoses were PTSD, 
depression and drug (heroin) abuse.  In June 1982, he was 
noted to have a heroin problem and had recently lost his job 
at the post office.  A drug history since 1969 was given.  He 
was said to get into a depressed mood since Vietnam, and lost 
his first wife.  It was indicated that he had had nightmares 
for 2 years.  

On VA examination in September 182, the veteran gave a 
history of having a bad temper for several years.  His 
complaints included occasional anxiety, occasional tension 
headaches, and in the past year addiction to heroin when he 
became depressed.  He was noted to have recently returned 
from rehabilitation and was not taking illicit drugs.  He was 
on an antidepressant.  He complained of nightmares and that 
wooded areas and helicopters reminded him of combat.  The 
veteran was currently married to his second wife for a year 
and a half.  He was unemployed, having lost his job in June 
1982.  He was noted to have many symptoms of PTSD, and had 
been quite symptomatic in June 1982 when he was addicted to 
heroin, but had improved considerably.  The diagnosis was 
PTSD, in partial remission.  

VA clinical records from January 1983 through April 1984 
revealed ongoing treatment for psychological complaints.  In 
January 1983, he was seen for complaints of marital problems, 
unemployment and depression.  The assessment was PTSD with 
depression.  He was noted to have flashbacks, guilt reaction, 
loss of interest in life and intrusive thoughts of dead 
friends.  He was referred to a PTSD group.  He participated 
in vocational rehabilitation services from January 1983 
through September 1983, but he did not follow up on contacts 
about a job in May 1983 and September 1983.  In January 1984 
he was terminated from the program for failure to follow the 
treatment plan.  In April 1984 he was again having substance 
abuse problems, and wanted to be placed in rehabilitation.  
In May 1984, he was hospitalized at a VA medical facility for 
cocaine dependence.  

The evidence does not reveal further treatment for PTSD 
symptoms until 1997.  VA clinical records dated in May 1997 
indicate that the veteran was seen in the mental health 
clinic for PTSD complaints.  He related problems with drug 
use, primarily with cocaine, and indicated that he got into 
trouble when on drugs and when depressed.  He complained of 
insomnia, hypervigilance and gave a history of overdosing in 
1982.  The veteran gave a history of having last worked in 
1996.  The assessment was PTSD with a history of drug abuse.  
He reported a 20-year problem with heroin and cocaine use, 
but was clean for the past three months.  He gave a history 
of having held good jobs, but was unable to keep them.  He 
indicated a need to return to  PTSD treatment due to a recent 
episode where he attacked police.  His mood was noted to be 
sad and anxious, although he smiled in public.  He indicated 
that he thought about suicide alot and had an overdose in 
1982.  He also reported a loss of control in 1993, with a 
domestic fight involving alcohol at the time.  Problems with 
his mood easily angered, and rather rigid attitudes towards 
women in his life were said to lead to arguments and jail 
time.  Problems with drugs were also noted.  

At the time of VA examination in November 1997, the gave a 
history of being depressed for two or three years, worsening 
with alcohol.  He was noted to have long standing use, with 
three or four alcoholic beverages or hard liquor per day.  He 
had past heroin, marijuana and cocaine use, and presently 
used crack once a week.  He had intermittent suicidal 
thoughts with no plan; depressed mood; poor sleep; poor 
concentration; irritability and poor energy.  He denied 
hallucinations.  He had a history of prior physical assault 
on an officer, and was currently on probation.  A history of 
working at the United States Post Office for eight years was 
given, and from 1982 to the present, he worked different odd 
jobs as a laborer.  He denied that his inability to work was 
due to PTSD symptoms, and attributed it to alcohol problems.  
He was cooperative and pleasant, with good eye contact.  His 
speech was slurred, and his mood was described as depressed 
and anxious.  Thought content and processes were without 
abnormalities.  His cognitive function was alert and oriented 
times three, although he could only recall Presidents from 
Clinton to Bush.  Serial sevens were slurred.  The impression 
rendered included ETOH dependence, substance-induced mood 
disorder, crack dependence, past marijuana dependence and 
past heroin dependence, rule out any social personality 
disorder.  His GAF was 55.  The examiner opined that the 
veteran did not fit the criteria for PTSD, past or present, 
either DSM-IV or DSM-III criteria.  

The report from a May 1998 VA examination revealed complaints 
of recurrent, intrusive, distressing recollections of his 
time in Vietnam.  The veteran was said to make efforts to 
avoid thoughts and feelings of Vietnam.  He had a markedly 
diminished interest in significant activities.  He had 
chronic difficulty sleeping, a history of irritability and 
outbursts of anger, as well as chronic difficulty getting 
along with people.  He also described a history of chronic 
drug abuse.  He gave a history of starting with heroin, then 
moving to cocaine.  It was noted that the veteran drank 
alcohol constantly.  He gave a history of his war stressors 
including a time when his company was mortared on Hill 861 
and his best friend was killed.  The examiner opined that 
some of the veteran's symptoms were due to his stressor.  He 
had no impairment of thought process or hallucinations.  He 
had no inappropriate behavior.  He had no suicidal or 
homicidal thoughts.  He was able to maintain personal hygiene 
and other activities of daily living.  He was alert and 
oriented to person, place and time.  He had no memory loss 
and no obsessive or ritualistic behaviors.  His speech was 
regular rate and rhythm and coherent.  He had no panic 
attacks.  His psychomotor activity was increased.  His mood 
was described as depressed.  He had no impaired impulse 
control.  He had chronic difficulty sleeping.  The examiner 
determined that no diagnostic tests were necessary.  The 
diagnoses included Axis I: alcohol dependence, history of 
opioid and cocaine abuse, alcohol-induced mood disorder , 
depressed, and PTSD.  Cluster B personality traits were also 
diagnosed in Axis II.  His current GAF of functioning was 60, 
however it was impossible for the physician to determine 
whether the GAF was due to PTSD as the veteran had been 
consistently on alcohol and at times illicit substances over 
the last number of years.  

Another VA psychiatric examination conducted by a different 
physician in May 1998, also noted similar PTSD symptoms 
including recurrent intrusive and distressing recollections 
of Vietnam, distressing dreams, flashbacks, psychological 
distress, efforts to avoid reminders of Vietnam, marked 
diminished interest or participation in significant 
activities; feelings of detachment, insomnia, poor 
concentration and anger without delayed onset.  He had 
worsening financial and emotional stress and increased 
alcohol intake with two to three beers a day plus two drinks 
of whiskey daily.  He had depressed mood all day long with 
anxiety, irritability, frustration and decreasing social 
functioning in the past two months.  He had a history of 
prior suicidal and homicidal ideation without act.  His 
history of significant drug use was noted, although he was 
said to deny heroin or cocaine use for the past five years.  
He was noted to not have worked since 1982 other than odd 
jobs, and hadn't worked at all in the last four months.  His 
mental status examination revealed him to be tearful, 
agitated, crying and standing up.  His mood was depressed and 
his affect was congruent but labile.  His speech was tearful, 
labile and pressured.  The impression rendered included Axis 
I substance induced mood disorder, alcohol dependence, heroin 
dependence in full remission and cocaine dependence in full 
remission.  His social, occupational and financial stressors 
were moderate.  His relevant GAF was 70.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due  to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Upon review of the evidence of record, the Board finds that 
the veteran's current symptoms associated with his PTSD, 
warrant an increased evaluation of 50 percent but no higher.  
This is, in the view of the Board, a very close case between 
a rating of 30 or 50 percent, but where the disability 
picture more nearly approximates the criteria required for 
the higher rating, the higher one should be assigned.  38 
C.F.R. § 4.7.  The record reveals that the veteran has 
exhibited symptoms such as suicidal ideation, disturbances of 
motivation and mood and other symptomatology, which is 
indicative of symptoms warranting a 50 percent evaluation 
under the General Rating Formula for Mental Disorder.  His 
GAF has been between 55 and 60 in the period of time since 
this claim has been pending, and one examiner indicated that 
his GAF based on PTSD alone was 70.  Further confusing 
matters are the opinions from the examining psychiatrists 
that the veteran's symptoms may in part be due to his long 
term alcohol and substance abuse.   However, even if the 
Board is to attribute all psychiatric pathology entirely to 
his service-connected PTSD, the record does not reflect 
symptoms such as obsessional rituals, illogical speech, 
nearly continuous panic attacks, neglect or personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships so as to warrant a 70 
percent rating.  Although the veteran has had severe 
interpersonal difficulties, he has continued to remain in his 
second marriage. 

Granting the veteran the benefit of any doubt, the Board 
concludes that the symptoms attributable to the veteran's 
service-connected PTSD warrant a disability evaluation of 50 
percent.  However, a higher evaluation of 70 percent is not 
warranted.  The preponderance of the evidence is against 
entitlement to a disability rating in excess of 50 percent 
for the veteran's service-connected PTSD.  


ORDER

An increased evaluation of 50 percent for service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

